Citation Nr: 0939177	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for chronic fatigue associated with multiple sclerosis.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1992 to December 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  Jurisdiction of the case 
was subsequently transferred to the RO in Muskogee, Oklahoma, 
based upon the Veteran's change in residence.

For the reasons indicated below, this matter is once again 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

The Veteran seeks an initial evaluation in excess of 40 
percent for chronic fatigue syndrome associated with multiple 
sclerosis (MS).  Based upon its review of the Veteran's 
claims folders, the Board finds there is a further duty to 
assist the Veteran with his claim herein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In November 2004, service connection was granted and an 
initial 10 percent evaluation for chronic fatigue associated 
with MS was assigned, effective from May 27, 2004.  The 
Veteran timely appealed this decision seeking an increased 
initial evaluation.  In January 2009, the RO issued a rating 
decision which granted an initial evaluation of 40 percent 
for chronic fatigue associated with MS, effective from May 
27, 2004.  The Veteran continues to seek a higher disability 
rating for this condition.  AB v. Brown, 6 Vet. App. 35 
(1993) (finding that where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

Pursuant to Diagnostic Code 6354, used in rating chronic 
fatigue syndrome, a 40 percent evaluation is contemplated for 
debilitating fatigue, cognitive impairments 


(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four weeks 
but less than six weeks total duration per year.  A 60 
percent evaluation is contemplated for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms which are nearly constant and restrict routine 
daily activities to less than 50 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent evaluation is contemplated for debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms which are nearly constant and so 
severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self care.  

A note following the criteria directs that for the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354. 

In addition to his chronic fatigue associated with MS, 
service connection is also in effect for cognitive impairment 
with anxiety and depression associated with MS, rated as 70 
percent disabling; dysphasia associated with MS, rated as 30 
percent disabling; headaches associated with MS, rated as 30 
percent disabling; right upper extremity weakness associated 
with MS, rated as 20 percent disabling; left upper extremity 
weakness associated with MS, rated as 20 percent disabling; 
right lower extremity weakness associated with MS, rated as 
20 percent disabling; and left lower extremity weakness 
associated with MS, rated as 10 percent disabling.  

The evaluation of the same disability or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2008).  

In April 2008, the Board remanded this matter for additional 
evidentiary development, to include consideration of 
38 C.F.R. § 4.14.  After reviewing the evidence of record, a 
determination of the separate manifestations and severity of 
the Veteran's chronic fatigue associated with MS, as opposed 
to manifestations attributable his other service-connected 
disabilities can not be made.  Accordingly, the RO should 
schedule the Veteran for an additional medical examination to 
ascertain the current severity of only the Veteran's chronic 
fatigue associated with MS, without any consideration of 
symptoms or manifestations of his other service-connected 
disabilities.  See 38 C.F.R. § 4.14; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA 
examination to ascertain the current 
symptomatology of only the 
service-connected chronic fatigue 
associated with MS.  The claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, the examiner 
must state the level of disability caused 
solely by the Veteran's chronic fatigue 
associated with MS, to specifically 
include the frequency and length of time 
over a course of the year of any periods 
of incapacitation requiring bed rest and 
treatment prescribed by a physician; and 
whether symptoms of this condition 
restrict his routine daily activities, 
and if so, by what percentage of the pre-
illness level are these activities 
restricted (50 to 75 percent of the pre-
illness level; or greater than 50 percent 
of the pre-illness level).  In making 
this determination, the examiner must not 
consider any manifestations or symptoms 
attributable to the Veteran are other 
service-connected disabilities.  The 
examiner must also state whether the 
Veteran's chronic fatigue 


symptoms are controlled by continuous 
medication.  The report must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  In doing so, the RO must 
consider the prohibition against 
pyramiding under 38 C.F.R. § 4.14, and 
the current assignment of separate 
disability ratings.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

